Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-16 and 18-20 are objected to because of the following informalities: “operable” in each claim 1-16 and 18-20 should be replaced with “configured to”.  Appropriate correction is required. The recital of “operable” raises ambiguity in the claims whether the apparatus is capable or operable (in future tense) or whether it is actually operating i.e configured to? (verb).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over ZHENG et al. (US20190136650) hereafter ZHENG in view of NPL1 (Shape measures for content based image retrieval: a comparison, Babu M Mehtre et al., Pergamon, Oct 1995, pages 319-337) hereafter NPL1.

1. Regarding claim 11, ZHENG discloses an apparatus (Figs 1, 3 and 4a shows and discloses an apparatus) comprising: 
a monitoring system for determining a stickup height of a drill string for drilling a wellbore, wherein the drill string comprises a plurality of drill pipes assembled via equipment of a drill rig (figs 1, 3 and paras 0014-0019, 0029-0031 discloses a monitoring system for determining a stickup height of a drill string for drilling a wellbore, wherein the drill string comprises a plurality of drill pipes assembled via equipment of a drill rig), and wherein the monitoring system comprises: 
a video camera operable to facilitate a digital image containing an upper end of the drill string or (figs 1, 3 and paras 0029-0031, 0038-0039 discloses and shows a video camera 332 operable to facilitate a digital image containing an upper end of the drill string); and 
a processing device comprising a processor and a memory storing a computer program code, wherein the processing device (fig 1 shows the processing device 134 and fig 4 shows the computer processors 602 and paras 0055-0060 discloses the details of the processing device (i.e a computing system which has a memory and the program code instructions) for performing the function meeting the claim limitations) is operable to: 
receive the digital image (para 0061-0063 discloses capturing the images (captured by digital cameras 332) and the processing device receiving and processing the image for processing meeting the claim limitations); 
recognize the upper end of the drill string (Fig 3 and paras 0005-0006, 0014, 0018, 0037-0038 discloses recognizing/detecting upper end of the drill string meeting the claim limitations) 
determine the stickup height based at least in part on location of the upper end of the drill string (Fig 3 and paras 0014, 0038 discloses calculating the distance between the upper end of the stick-up tubular and the rig floor known as the stick-up height from the image meeting the claim limitations). ZHENG discloses in paras 0031, 0033 “images” and reference elements and distances from one tubular to another tubular 104. ZHENG however fails to disclose recognizing the upper end based on other images containing upper ends of other drill strings and connection joints of other drill strings recorded in an image database.
NPL1 discloses a well-known shape features based image retrieval (recognize as the output) model on pages 320-321 section 2.1 and 2.2 based on matched shape features from the database meeting the limitations of recognizing the upper end ((i.e based on closely matching search output) based on other images containing upper ends of other drill strings and connection joints of other drill strings recorded in an image database (i.e various shape features extracted from the images (i.e the other images) and stored in the image database) used in matching search (i.e recognition) in section 2.1, 2.2 pages 320-321. Before the effective filing date of the invention was made, NPL1 and ZHENG are combinable because they are from the same filed of endeavor and analogous art of image processing. The suggestion/motivation would be an efficient and precise image retrieval/recognition method page 321 section 2.1. Therefore it would be obvious and within one of ordinary skill in the art to have recognized the advantages of NPL1 in the apparatus of ZHENG to obtain the invention as specified in claim 11. 

2. Regarding claim 12, ZHENG and NPL1 discloses the apparatus of claim 11. ZHENG discloses further wherein the processing device is operable to determine the stickup height based at least in part on the location of the upper end of the drill string or the connection joint of the drill string on the digital image by: determining distance between the upper end of the drill string (fig 3 and paras 0033, 0037, 0054 and 0061 discloses determining distance between the upper end of the drill string and a rig floor on the digital image; and converting the determined distance to physical measurements).  

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over ZHENG in view of NPL1 and in further view of Logan F. Abel et al., US2460481 hereafter Logan.

3. Regarding claim 3, ZHENG and NPL1 disclose the apparatus of claim 11. ZHENG discloses a drill rig and the hoisting system moving the drill string as seen in fig 1 and in the disclosure. ZHENG and NPL1 however fails to further disclose wherein the drill rig comprises a cleaning device disposed below the rig floor such that the cleaning device cleans the drill string.  
	Logan discloses well-known (i.e conventional) the drill rig comprises a cleaning device disposed below the rig floor such that the cleaning device cleans the drill string (fig 1 and col 1 lines 1 through 40 discloses a cleaning device below the rig floor such that the cleaning device cleans the drill string (i.e the cleaning device is inserted in the pipe (drill string) to prevent the mud from spilling out (i.e keeps the pipe clean or the cleaning device cleans the drill string or the pipe) meeting the above claim limitations, examiner notes that the specifics of a cleaning device are not required by the current claim). Before the effective filing date of the invention was made, ZHENG, NPL1 and Logan are combinable because they are from the same filed of endeavor and are analogous art. The suggestion/motivation would be an inexpensive, simple, rugged and easy to assemble device (col 1 lines 1-25). Therefore it would be obvious and within one of ordinary skill in the art to have recognized the advantages of Logan n the apparatus of Zheng and NPL1 to obtain the invention as specified in claim 17.	

Allowable Subject Matter
Claim 1 is allowed after correcting the minor informalities pointed above. Regarding independent claim 1, none of the cited arts in combination disclose or suggests at least “wherein the monitoring system comprises: a block position sensor operable to facilitate block position measurements indicative of a position of a travelling block of a hoisting system; and a processing device comprising a processor and a memory storing a computer program code, wherein the processing device is operable to: record a pipe tally indicative of a length of each drill pipe of the drill string and a location of each drill pipe within the drill string; receive the block position measurements while the hoisting system moves the drill string; and determine the stickup height based on the pipe tally and the block position measurements.”, therefore claim 1 is allowed. Claims 2-10 depends directly or indirectly on claim 1, therefore they are allowed.

Claim 18 is allowed after correcting the minor informalities pointed above. Regarding claim 18, none of the cited arts in combination disclose or suggests at least “wherein the monitoring system comprises: the processing device is operable to: receive the digital images facilitated by the cameras; recognize the upper end of the drill string or the connection joint of the drill string on each digital image; determine a confidence level of recognition of the upper end of the drill string or the connection joint of the drill string for each digital image; determine the stickup height based on one or more of the digital images associated with a highest confidence level of recognition; and output the determined stickup height to a control device for controlling an iron roughneck such that the control device can position the iron roughneck at a height that permits the iron roughneck to perform make up or break out operations.”, therefore claim 18 is allowed. Dependent claims 19-20 depends directly or indirectly on claim 18, therefore they are allowed.

Claims 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and after correcting the minor informalities pointed out in claims objections section.
Examiner's Note: Examiner has cited figures, and paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested for the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Examiner has also cited references in PTO892 but not relied on, which are relevant and pertinent to the applicant’s disclosure, and may also be reading (anticipatory/obvious) on the claims and claimed limitations. Applicant is advised to consider the references in preparing the response/amendments in-order to expedite the prosecution.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYESH PATEL whose telephone number is (571)270-1227. The examiner can normally be reached IFW Mon-FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAYESH PATEL
Primary Examiner
Art Unit 2669



/JAYESH A PATEL/Primary Examiner, Art Unit 2669